Citation Nr: 1745126	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities.

2.  Entitlement to an increased evaluation for service-connected degenerative disc disease of the cervical spine (neck disability), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2014).

The Veteran served on active duty from October 1962 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned at an August 2015 Central Office hearing.  A transcript of the hearing is included in the claims file.

This appeal was previously before the Board in November 2015, at which time the Board reopened the Veteran's claim for service connection for a low back disorder and remanded the reopened claim, along with the claims for service connection for erectile dysfunction, for an increased rating for the service-connected cervical spine disability, and for entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status, to the RO for additional development.  

Subsequently, a January 2016 rating decision granted entitlement to service connection for lumbar spine pain, assigning a 20 percent evaluation effective November 4, 2008.  See January 2016 Rating Decision.  The establishment of service connection for a lumbar spine disability represents a full grant of the benefit sought on appeal; therefore, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Additionally, in a February 2017 rating decision, the RO granted entitlement to special monthly compensation (SMC) at the housebound level.  See 38 U.S.C. § 1114(s) (2014); 38 C.F.R. § 3.350(i) (2016) (reflecting, in pertinent part, that SMC is payable at the housebound rate where the Veteran has a single  service-connected disability rated as 100-percent disabling and, in addition, has service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems).  See also February 2017 Rating Decision (granting SMC at the housebound level, effective from November 4, 2008, the date that the RO determined that the Veteran met the schedular requirements).  However, the RO continued to deny entitlement to SMC at the aid and attendance rate set forth at 38 U.S.C. § 1114(l) (2014), which is greater than SMC at the housebound rate.  Cf. 38 U.S.C. § 1114(l), 38 C.F.R. § 1114 (s).  See March 2017 Supplemental Statement of the Case (SSOC).  Nevertheless, the Board notes that the Veteran specifically limited his claim to SMC at the housebound level under 38 U.S.C. § 1114(s).  See November 2008 Statement in Support of Claim (on VA Form 21-4138) (asserting that the increase in severity of his service-connected cervical spine disability has "created housebound conditions which allow [him] to request Special Monthly Compensation"); August 2015 Board Hearing Transcript (testifying that "it[ is] not [his] contention that [he] can[not] leave [his] house . . . [or that he] can[not] feed [him]self, bathe [him]self, clothe [him]self, [or] any of that"; rather, maintaining that "once these other issues are resolved in [his] favor[, he] would meet the technical criteria for housebound rate").  See also 38 U.S.C. § 1114(l) (2014); 38 C.F.R. §§ 3.350(b), 3.351(c), 3.352(a) (2016) (concerning the criteria for SMC at the aid and attendance rate, including consideration of whether the Veteran is bedridden, able to dress or undress himself, keep himself ordinarily clean and presentable, feed himself, attend to the wants of nature, and/or protect himself from hazards or dangers incident to his daily environment).  In this regard, although a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Here, the Veteran unequivocally testified that he was seeking entitlement to SMC at the housebound rate based on meeting the schedular percentage requirements, and that he was not claiming that he otherwise met the criteria for SMC at the aid and attendance rate.  See August 2015 Board Hearing Transcript.  See also 38 U.S.C. §§ 1114(l), (s).  Accordingly, given the Veteran's statements and considering the RO's February 2017 grant of SMC at the housebound rate, the Board finds that his claim has been granted in full and, thus, that issue is no longer in appellate status.  See Grantham, 114 F.3d 1156.

Also, in a March 2017 rating decision, the RO granted an increased 20 percent rating for the Veteran's service-connected cervical spine degenerative disc and joint disease, effective from October 24, 2008, the date of receipt of the Veteran's claim for and increased evaluation for his cervical spine disability.  

Accordingly, in light of the foregoing, the issues currently before the Board have been characterized as reflected on the title page.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with erectile dysfunction that is as likely as not related to his service-connected psychoneurosis.

2.  Throughout the appellate period, the Veteran's cervical spine disability is manifested by pain and limited range of motion, with flare-ups during which his range of motion is markedly limited and he experiences increased pain, weakness, muscle spasms, guarding, and misalignment; neither unfavorable ankylosis of the entire cervical spine, nor incapacitating episodes having a total duration of at least 4 weeks during any 12-month period, have been shown.



CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, as secondary to the service-connected psychoneurosis, have been met.  38 U.S.C. §§ §§ 1101, 1110, 1154, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

2.  The criteria for a rating of 30 percent, and no higher, for the service-connected cervical spine disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran has claimed entitlement to service connection for erectile dysfunction a secondary basis, as due to service-connected disability.  See, e.g., August 2015 Board Hearing Transcript. 

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

On VA examination in December 2015, the examining VA clinician diagnosed erectile dysfunction and opined that the condition was "likely related to his neurosis . . . for [which] he is 100% [service-connected]."  See December 2015 Male Reproductive System Conditions Disability Benefits Questionnaire (DBQ); December 2015 Medical Opinion DBQ.

Service connection is currently in effect for psychoneurosis, mixed type, since February 1, 1967 (evaluated as 100 percent disabling since February 20, 1990).  See, e.g., June 2017 Rating Decision Codesheet.

Accordingly, because there is a current diagnosis of erectile dysfunction, coupled with competent medical evidence relating the Veteran's erectile dysfunction to his service-connected psychoneurosis, and in the absence of any evidence to the contrary, service connection for erectile dysfunction, as secondary to the Veteran's service-connected psychoneurosis, is warranted.  See 38 U.S.C. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.310; Allen, 7 Vet. App. at 448; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Increased Rating

The Veteran maintains that his service-connected cervical spine degenerative disc and joint disease is more severely disabling than reflected in the 20 percent rating currently assigned.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  


Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C. § 5110 (b)(2) (2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

The provisions of sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016). Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Additionally, the United States Court of Appeals for Veterans Claims (Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.  Id. at 354.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted in the introduction above, the Veteran is currently in receipt of a 20 percent rating for cervical spine degenerative disc and joint disease, from October 24, 2008 forward, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016), pertaining to "Intervertebral disc syndrome."  Prior to the Veteran's October 24, 2008 increased rating claim, the cervical spine disability was in receipt of a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016), pertaining to "Degenerative arthritis of the spine.  See August 2009 Rating Decision; December 2013 Rating Decision.  

Throughout the appellate period, the Veteran's cervical spine disability has been evaluated based upon limitation of motion under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, DCs 5235-5242 (2016).  Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See id.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:


A 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; and 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.


See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire cervical spine . . . is fixed in flexion or extension."  38 C.F.R. § 4.71a, DCs 5235-5243, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Based on the evidence of record, the Board finds that the Veteran is entitled to a 30 percent rating under the General Rating Formula.  The Board acknowledges that there is no range of motion testing on VA cervical spine examination evidencing either forward flexion of the cervical spine to 15 degrees or less, or cervical spine ankylosis.  See December 2007 VA QTC Medical Services Cervical Spine Examination Report (reflecting cervical flexion to 40 degrees); November 2008 VA QTC Medical Services Cervical Spine Examination Report (reflecting cervical flexion to 45 degrees); December 2015 VA Neck (Cervical Spine) Conditions DBQ (reflecting cervical flexion to 30 degrees).  Nevertheless, VA examination reports and medical treatment records reflect that the Veteran experienced flare-ups of increased cervical spine symptomatology, including pain and tenderness, muscle spasm, and limitation of motion.  See, e.g., December 2007 VA QTC Medical Services Cervical Spine Examination Report (noting the presence of pain throughout the range of motion, tenderness, and muscle spasm); November 2008 VA QTC Medical Services Cervical Spine Examination Report (reporting the presence of chronic, painful motion and tenderness); January 2011 VA Physical Medicine Rehabilitation Consult (reporting constant, throbbing pain); December 2015 VA Neck (Cervical Spine) Conditions DBQ (noting symptomatology including radiating pain, impaired lifting and carrying, and painful, limited cervical spine motion).  

The Veteran testified at his August 2015 Board hearing that he experienced frequent flare-ups of neck symptomatology, during which his range of motion was limited by pain.  He additionally reported experiencing muscle spasms, weakness, guarding, and misalignment characterized by a "popping" sensation in his neck.  See August 2015 Board Hearing Transcript.  The Veteran is both competent and credible in reporting these lay-observable symptoms and circumstances.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, these symptoms during flare-ups are consistent with the manifestations noted by the Various VA examiners.

Thus, given his functional impairment of the spine, including as due to additional associated symptoms during flare-ups, the Board finds that, for the entire appellate period, the criteria for a 30 percent rating for his cervical spine disorder are more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  See also Hart, 21 Vet. App. at 509.

However, the assignment of a 40 percent rating is not in order as there has been no assertion or evidence reflecting the presence of unfavorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, DC 5237.

As noted, the General Rating Formula also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  However, no associated neurologic abnormalities have been found.  In this regard, although the Veteran reported experiencing numbness and tingling in his upper extremities during his August 2015 Board hearing, repeated neurological evaluation has not revealed any radicular or neuropathic pathology of his upper extremities.  See, e.g., December 2007 VA QTC Medical Services Cervical Spine Examination Report; November 2008 VA QTC Medical Services Cervical Spine Examination Report; January 2011 VA Physical Medicine Rehabilitation Consult; December 2015 VA Neck (Cervical Spine) Conditions DBQ (all finding no neurological deficits on clinical evaluation).  Accordingly, the competent medical evidence tends to show there is no objective neurologic abnormality associated with the Veteran's service-connected cervical spine degenerative disc and joint disease and, therefore, a separate rating is not warranted. 

Disabilities affecting the spine may also be rated on the basis of incapacitating episodes, depending upon which method, incapacitation or limitation of motion, results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS code), a 40 percent rating is warranted if the total duration is at least four weeks.  See 38 C.F.R. § 4.71a (DC 5243).  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243 (defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician).  Although the medical evidence of record reflects that the Veteran has a current diagnosis of IVDS, the Veteran has not stated, and the evidence of record does not otherwise show, that he has been prescribed bed rest by a physician for his cervical spine disability at any point during the pendency of this claim.  See 38 C.F.R. § 4.71a, DC 5243.  Therefore, a higher rating based on IVDS and incapacitating episodes is not warranted.  

Accordingly, considering the competent medical and lay evidence of record and applying the doctrine of the benefit of the doubt, the Board finds the Veteran is entitled to an increased rating of 30 percent, but no higher, for his cervical spine disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, 1 Vet. App. at 53-56.


The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for erectile dysfunction, as secondary to the service-connected psychoneurosis, is granted.

Entitlement to an evaluation of 30 percent, but no higher, for service-connected cervical spine degenerative disc and joint disease is granted, for the entire appellate period, subject to regulations applicable to the payment of monetary benefits.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


